Citation Nr: 1738666	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  14-15 313A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to show that the appellant's discharge from service under conditions other than honorable is not a bar to VA benefits.

2. Whether the appellant's discharge from service under other than honorable conditions is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 26, 1969 to March 24, 1971.  He was discharged from active service under conditions other than honorable.   

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2013 decision of the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

While the issue of whether the appellant's discharge from service under other than honorable conditions is a bar to VA benefits was considered de novo by the Agency of Original Jurisdiction (AOJ), the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the AOJ's action.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  Accordingly, the claim to reopen this issue will be addressed below.

The appellant was scheduled for a hearing before a decision review officer (DRO) in December 2014.  The appellant did not appear for his scheduled hearing, has not provided an explanation as to why he did not appear, and has not requested that another hearing be scheduled; thus, his request for a DRO hearing is deemed withdrawn.


FINDINGS OF FACT

1. In June 2006, the AOJ issued an administrative decision that confirmed and continued the July 20, 1971 determination that the discharge issued on March 24, 1971 is a bar to receipt of VA benefits.

2. The appellant did not appeal the June 2006 administrative decision.  

3. At the time of the June 2006 administrative decision, the appellant's service personnel records showed that his character of service was under conditions other than honorable.

4. Evidence added to the record since the June 2006 administrative decision includes the appellant's November 2012 allegation that his discharge was to be changed a few years ago and the May 2014 allegation that his discharge had been changed over 25 years ago. 

5. The appellant's discharge status remains under conditions other than honorable. 

6. The appellant's infractions during service include being absent without leave (AWOL) from September 21, 1970 to January 20, 1971.  

7. On February 19, 1971, the appellant stated that he understood that his infractions rendered him triable by court-martial and he requested an undesirable discharge for the good of the service.

8. Statements provided by appellant's commanding officers state that the appellant was unwilling to accept military discipline and that every effort was exhausted to rehabilitate the appellant. 

9. The appellant's service is considered dishonorable for VA purposes.


CONCLUSIONS OF LAW

1. A June 2006 administrative decision that confirmed and continued a determination that the appellant's character of discharge is a bar to VA benefits is final. 38 U.S.C.A. §§ 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. Evidence received since the June 2006 administrative decision is new and material; accordingly, the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The appellant's character of discharge is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As the claim is being reopened on the basis of new and material evidence, the Board need not determine whether there has been compliance with these notice and duty to assist provisions insofar as apprising the appellant of the specific reasons for the prior denial of this claim. See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Concerning the character of discharge issue, the appellant was sent a notification letter in April 2014 (prior to the May 2014 Statement of the Case) that informed the appellant that his claim had previously denied due to a decision regarding the character of his service, and therefore his status as a veteran, must be made prior to adjudicating the merits of his claims of entitlement to VA benefits.  Given this letter, the Board finds that the duty to notify has been satisfied.  Further, the Board notes that the appellant has not alleged that notice in this case was inadequate.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service personnel records and contacting the appropriate service departments regarding his current discharge status.  The appellant has not identified, and the record does not otherwise indicate, any additional existing evidence necessary for a fair adjudication of the claim that has not been obtained.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

New and Material Evidence

In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.

Moreover, the appellant need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In June 2006, the AOJ confirmed and continued a determination that the appellant's character of discharge is a bar to VA benefits.  The AOJ stated that it was determined that the discharge issued on March 24, 1971 is a bar to receipt of VA benefits.  The decision stated that records clearly indicated the appellant's unwillingness to accept military discipline and his undesirable discharge would be to the best interest of the Marine Corps.  The decision determined that the appellant had been discharged by reason of willful and persistent misconduct and that there was no evidence to show that the former service member was insane at the time of the commission of the acts that resulted in his discharge.  

The appellant did not appeal the June 2006 administrative decision and it became final one year after the decision was issued.  

In correspondence received in November 2012, the appellant alleged that "my discharge was to be changed a few years ago from what I was told, also by the letter I received.  I do not have any of the paperwork now, things have changed."  In a 
May 2014 statement the appellant stated that his discharge had been changed over 25 years ago, and that he "should never have been denied" because his discharged had been changed.   

The evidence received since the June 2006 administrative decision, particularly the statement that his discharge status had been changed is new.  Presumed credible, the additional evidence relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the issue of whether the appellant's discharge from service under other than honorable conditions is a bar to VA benefits is reopened.



Whether the Appellant's Discharge is a Bar to VA Benefits

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a Veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  A person seeking to establish Veteran status must do so by a preponderance of the evidence; the benefit-of-the doubt doctrine is not applicable to that determination status.  Struck, 9 Vet. App. at 152; see also Laruan v. West, 11 Vet. App. 80 (1998) (overruled on other grounds by D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000)).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303 (a) and 38 C.F.R. § 3.12 (c) and regulatory bars listed in 38 C.F.R. § 3.12 (d).  The statutory bars under 38 U.S.C.A. § 5303 (a); 38 C.F.R. § 3.12 (c) state that benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities, (2) by reason of the sentence of a general court- martial, (3) resignation by an officer for the good of the service, (4) as a deserter, (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release, or (6) by reason of a discharge under other than honorable conditions issued as a result of being AWOL for a continuous period of at least 180 days. 38 C.F.R. § 3.12 (c). The final bar regarding AWOL status does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence. In determining whether there are compelling circumstances to warrant the prolonged unauthorized absence, the length and character of service exclusive of the period of prolonged AWOL and the reasons for going AWOL should be considered. 38 C.F.R. § 3.12 (c).

The regulatory bars under 38 C.F.R. § 3.12 (d) state that a discharge is considered to have been issued under dishonorable conditions for any of the following offenses: (1) acceptance of an undesirable discharge to escape trial by general court-martial, (2) Mutiny or spying, (3) an offense involving moral turpitude, including conviction of a felony, (4) willful and persistent misconduct, and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.

A discharge or release from service under either the statutory or regulatory bars is a bar to the payment of VA benefits, unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12 (b).  An insane person is one who, due to a disease (1) "exhibits ... a more or less prolonged deviation from his normal method of behavior;" (2) "interferes with the peace of society;" or (3) "has so departed ... from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides."  Struck, 9 Vet. App. at 152   (quoting Zang v. Brown, 8 Vet. App. 246, 253 (1995)).  The appellant in this case does not contend and the available evidence, including his Request for Undesirable Discharge for the Good of the Service, does not show that he was insane at the time of committing the offenses that prompted his undesirable discharge.  

As reported above, the records show that the appellant served from June 1969 to March 1971.  His personnel records demonstrate that he was found to be absent without leave (AWOL) from September 21, 1970 to January 20, 1971.  A February 19, 1971 statement provided by the appellant noted that his infraction rendered him triable by court-martial.  The "Request for Undesirable Discharge for the Good of the Service", which was made after consultation with counsel, states that the appellant understood that acceptance of the request would result in an undesirable discharge without referral to or consideration by an Administrative Discharge Board.  Thereafter, the appellant received an undesirable discharge from service.

As discussed above, a discharge is considered to have been issued under dishonorable conditions if a person commits willful and persistent misconduct. 38 C.F.R. § 3.12 (d)(4).  Moreover, the Court has stated consistently that it is the appellant's burden of proof to show by a preponderance of the evidence that he or she is entitled to Veteran status.  Struck, 9 Vet. App. at 152.  

The Board finds that the appellant has not met this burden in this appeal.  In this regard, the Board finds that the evidence in the appellant's service personnel records indicate that the appellant requested and was granted an undesirable discharge from service in the form of a "Other than Honorable Discharge" as reported on his DD-214.  The records indicate that prior to this discharge the appellant was found to have been AWOL from September 21, 1970 to January 20, 1971 and that the punishment for this violation could have included trial by court-martial; however, the appellant requested an undesirable discharge to avoid such a proceeding and its consequences.  Accordingly, the Board finds that the appellant's discharge from service under conditions other than honorable is not a bar to VA benefits under 38 C.F.R. § 3.12 (d) (1).  The appellant accepted an undesirable discharge to escape trial by general court-martial, which qualifies as a regulatory bar to VA benefits.  

Further, the appellant's file also indicates that his "Other than Honorable Discharge" would also meet another regulatory bar to VA benefits based upon discharge due to willful and persistent misconduct.  At the time of the appellant's discharge it was noted that in response to his AWOL status, the appellant was unwilling to accept military discipline related to his infractions and that "every effort had been exhausted in a futile attempt to rehabilitate" him.  Based upon the length of the appellant's AWOL status and his unwillingness to correct his behavior, the Board finds that the appellant discharge was due to willful and persistent misconduct.  

As to the appellant's assertions that he received an upgraded discharge either "a few years ago" as stated in 2012 or "over 20 years ago" as stated in 2014, the record indicates that the Marine Corps were contacted in 2014 to obtain information of any updated discharge records for the appellant.  The response stated that forms DD-149 and DD-293 were not a matter of record and that the discharge status of "Under Conditions Other than Honorable" was current.  The Board finds the report of Marine Corps representative to be of greater weight regarding the appellant's current discharge status than the statement of the appellant that his discharge had previously been upgraded, particularly due to the appellant's changing statements on when the upgrade in discharge status occurred.  

In summary, the Board finds that, because the appellant accepted an undesirable discharge to escape trial by court-martial and because he engaged in willful and persistent misconduct, the appellant's discharge from active service is considered dishonorable and the character of his discharge from active service is a bar to VA benefits.  38 U.S.C.A. §§ 101, 5303; 38 C.F.R. §§ 3.12, 3.354.


ORDER

The application to reopen the issue of whether the appellant's discharge from service under other than honorable conditions is a bar to VA benefits is granted. 

Because the character of the appellant's other than honorable active service is a bar to VA benefits, the appeal is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


